                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


JANE DOE,
                   Plaintiff,
       v.
                                                    Civil Action No. 1:19-cv-10138-RWZ
HARVARD UNIVERSITY, HARVARD
UNIVERSITY BOARD OF OVERSEERS,
THE PRESIDENT AND FELLOWS OF
HARVARD COLLEGE, and BRIGID
HARRINGTON, in her individual and official
capacity,
             Defendants.

               DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6) and Rule 7.1(b) of the Local Rules

of the United States District Court for the District of Massachusetts, Defendants Harvard

University and President and Fellows of Harvard College1 hereby move this Court for an Order

dismissing Plaintiff Jane Doe’s Complaint in its entirety. The grounds for this motion are set

forth in the accompanying Memorandum of Law.



                                  REQUEST FOR HEARING

       Pursuant to Local Rule 7.1(D), Harvard respectfully requests that the Court mark this

motion for hearing for oral argument. As grounds therefor, Harvard states that oral argument

will be of assistance to the Court as the Court considers the arguments set forth in Defendants’

Motion to dismiss and the accompanying Memorandum of Law.




1
  Plaintiff and Defendants have agreed to enter into a stipulation of dismissal of Defendant
Harvard University Board of Overseers. The stipulation is being jointly filed concurrently with
this Motion.

                                                1
                                                       Respectfully submitted,


                                                       /s/ Saraa Basaria
                                                       Victoria L. Steinberg, BBO #666482
                                                       Saraa Basaria, BBO #685705
                                                       TODD & WELD LLP
                                                       One Federal Street
                                                       Boston, MA 02110
                                                       Telephone:     (617) 624-4714
                                                       Facsimile:     (617) 624-4814
                                                       vsteinberg@toddweld.com
                                                       sbasaria@toddweld.com

                                                       Attorneys for Defendants,
                                                       Harvard University, Harvard University Board
                                                       of Overseers, President and Fellows of
Dated: March 14, 2019                                  Harvard College



                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)

        Pursuant to Local Rule 7.1(A)(2), the undersigned counsel for Harvard hereby certifies

that on March 12, 2019, counsel for Harvard conferred in good faith with counsel for the

Plaintiff in an effort to resolve the issues related to this motion to dismiss.


                                                /s/ Saraa Basaria_________
                                                Saraa Basaria




                                                   2
                                  CERTIFICATE OF SERVICE

       I, Saraa Basaria, counsel for Harvard, hereby certify that this document has been filed

through the ECF system and will be sent electronically to the registered participants as identified

on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-

registered participants on this date.


Date: March 14, 2019                                 /s/ Saraa Basaria________________
                                                     Saraa Basaria




                                                 3
